Order affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.; Callahan, J., dissents: A petitioner in a proceeding under section 206-a of the Surrogate’s Court Act is entitled as a matter of right to a jury trial of the issues raised by the executors concerning title to the property sought to be recovered. To the extent that such issues are raised by the present pleadings, the demand was proper and should have been permitted to stand. (See Matter of Rate, 249 App. Div. 624.)